Filed 6/20/16 P. v. Lincoln CA2/7



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B266095

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA134576)
         v.

FRANK CROMWELL LINCOLN,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
John T. Doyle, Judge. Affirmed.
         Heather E. Shallenberger, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.




                                __________________________________
                 FACTUAL AND PROCEDURAL BACKGROUND

       The People charged Frank Cromwell Lincoln with making a criminal threat (Pen.
Code, § 422 subd. (a)) and battery with serious bodily injury (Pen. Code, § 243, subd.
(d)). Lincoln pleaded not guilty.
       Jury trial commenced on July 16, 2015. According to the evidence presented at
trial, Lincoln and his landlord, Vilma Rubio, had been involved in a protracted dispute
over his tenancy in her house. On occasion, the ongoing conflict became physical,
leading to calls to the police by both Lincoln and Rubio.
       On July 23, 2014, while Rubio was in Lincoln’s room pursuant to an order by the
Department of Building and Safety, Lincoln grabbed Rubio. He said, “Bitch, don’t touch
my door because I can kill you,” and punched her. On August 4, 2014, Lincoln pushed a
shopping cart full of trash into the house. When Rubio objected and removed the cart to
the sidewalk, Lincoln became angry and punched Rubio in the face. Rubio fell and
briefly lost consciousness. She was transported to the hospital and treated for injuries to
her left eye, head and back. After an officer interviewed Rubio, Lincoln was arrested.
       On August 7, 2014, Lincoln cursed and yelled at Rubio during an argument inside
the house. Lincoln raised his fist as if to strike Rubio and lunged toward her when she
was standing two feet away. Fearing Lincoln was about to hit her again, Rubio fled and
telephoned the police. When officers arrived, Rubio initially denied she had been
threatened by Lincoln because she was afraid. Later that night, Rubio and a tenant, who
had witnessed the incident, walked to the police station and described what had occurred
to the officers. The tenant told police that Lincoln had threatened to kill Rubio.
       Lincoln testified in his defense. He claimed Rubio and the other tenant had
attacked him and denied striking or threatening Rubio with harm.
       The jury found Lincoln guilty as charged. The trial court denied Lincoln’s motion
to reduce his criminal threat conviction to a misdemeanor under Penal Code section 17,
subdivision (b). The court then suspended imposition of sentence and placed Lincoln on
three years of probation, on condition he serve 365 days in county jail. Lincoln filed a
timely notice of appeal.

                                             2
                                         DISCUSSION
       We appointed counsel to represent Lincoln on appeal. After an examination of the
record, counsel filed an opening brief in which no issues were raised. On March 17,
2016, we attempted to advise Lincoln by mail that he had 30 days in which to personally
submit any contentions or issues he wished us to consider. On March 28, 2016, the
notice was returned marked “Return To Sender. Attempted – Not Known. Unable To
Forward.”1
       We have examined the record and are satisfied Lincoln’s appellate attorney has
fully complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)

                                     DISPOSITION
       The judgment is affirmed.




                                                 ZELON, J.




We concur:




       PERLUSS, P. J.




       SEGAL, J.



1       When appellate counsel was appointed, Lincoln was directed “to keep the court
informed of his/her mailing address at all times. If you move, you MUST notify the clerk
of this court immediately; otherwise you may not receive important notices concerning
your appeal.” Lincoln failed to provide any updated information concerning his address.
                                              3